DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         LUIS MIGUEL PEREZ,
                              Appellant,

                                      v.

                FLORIDA DEPARTMENT OF REVENUE
                   o/b/o ALYSSA RENEE RIVERA,
                             Appellee.

                               No. 4D17-3282

                           [February 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2017-DR-
003151-XXXX-MB-FC.

   Luis Miguel Perez, Boynton Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Fla.R.App.P. 9.315(a).

MAY, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.